DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: member 20B from the figures is not mentioned in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “a powered well string positioner connecting the top end of the well string to the reciprocating power unit and which rotatably engages the well string such that the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the downhole well string length” lacks sufficient description to demonstrate possession. While Applicant recites a threaded collar which rotates to raise or lower the string and also discloses locking the collar to the string to rotate the string, such a locking mechanism is not so simple or 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While Applicant recites a threaded collar which rotates to raise or lower the string and also discloses locking the collar to the string to rotate the string, such a locking mechanism is not so simple or well known that just reciting its function without further illustration or description is sufficient to enable a skilled artisan to make the invention. While Examiner realizes that such a locking mechanism is conceivable, such a locking mechanism between a threaded collar and a threaded bar has not been encountered and is not such a blatantly obvious limitation that further description and illustration is not required for enablement. This is especially true considering that this limitation is a major distinction with most of the prior art in combination with the remainder of the limitations. It is further unclear and undescribed how a motor such as 20a surrounding a threaded portion of the string could impart rotary motion directly to the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200182028 A1 (which shows the figures of US 20170211365 A1 more clearly) discloses an automatic string positioner which uses sensors to detect a condition and, in response, raise or lower a string without halting the vertical reciprocation (pgphs. 131-138) but does not disclose string rotation.
US 20130181844 A1 and similar patents describe a string rotator but not raising or lowering the string.
US 20180112475 A1 discloses rotation and vertical position adjustment but not without halting vertical reciprocation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/03/2021